Case: 15-15360   Date Filed: 08/01/2017   Page: 1 of 37


                                                                    [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 15-15360
                     ________________________

                 D.C. Docket No. 1:15-cr-20388-JIC-1



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

                                versus

VANSTON VENNER WILLIAMS,
MARIO ALIN BENT BARKER,
EDINCE GARCIA CARDOZA,
HENDRICK GUILLERMO LINERO DUFFIS,
CARLOS CLEMENTE HENRY TAYLOR,

                                            Defendants - Appellants.

                     ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                    ________________________

                           (August 1, 2017)
               Case: 15-15360       Date Filed: 08/01/2017      Page: 2 of 37


Before JORDAN and JILL PRYOR, Circuit Judges, and PROCTOR, * District
Judge.

JILL PRYOR, Circuit Judge:

       In the waning hours of May 9, 2015, the crew of the Rasputin—defendants

Vanston Venner Williams, Mario Alin Bent Barker, Carlos Clemente Henry

Taylor, Edince Garcia Cardoza, and Hendrick Guillermo Linero Duffis—were

traveling away from Colon, Panama when, much like their vessel’s namesake, their

luck ran out. A Coast Guard cutter approached the Rasputin, which sped away as

four of the crew members swiftly threw dozens of packages overboard, none of

which were recovered. Although the defendants successfully jettisoned their

contraband, they could not elude the Coast Guard, who boarded the Rasputin and

arrested its crew. After a trial, a jury concluded that the jettisoned packages

contained cocaine, convicting each defendant of conspiracy to distribute at least

five kilograms of a substance containing cocaine while on board a covered vessel,

in violation of 46 U.S.C. §§ 70503(a)(1) and 70506(b) and 21 U.S.C.

§ 960(b)(1)(B), and possession with intent to distribute at least five kilograms of a

substance containing cocaine, in violation of 46 U.S.C. §§ 70503(a)(1) and

70506(a) and 21 U.S.C. § 960(b)(1)(B). The jury also convicted Williams of

failure to heave to, in violation of 18 U.S.C. § 2237(a)(1), and the remaining

       *
       Honorable R. David Proctor, United States District Judge for the Northern District of
Alabama, sitting by designation.

                                               2
                Case: 15-15360           Date Filed: 08/01/2017      Page: 3 of 37


defendants of aiding and abetting Williams’s failure to heave to, in violation of 18

U.S.C. §§ 2237(a)(1) and (2). The defendants appeal their convictions,

challenging several of the district court’s evidentiary rulings as well as the

sufficiency of the evidence supporting their convictions. After oral argument and

thorough review of the record, we affirm each defendant’s drug convictions and

Williams’s failure-to-heave-to conviction but reverse for lack of evidence the

remaining defendants’ aiding and abetting failure-to-heave-to convictions.

                                    I.      BACKGROUND

       We present only the facts relevant to the issues on appeal, which are the

defendants’ challenges to the admission of the testimony of government expert

Gustavo Tirado, the testimony of several Coast Guard officers that the objects they

witnessed being jettisoned resembled cocaine bales seized in previous

interdictions, and a document listing the Rasputin’s next port of call, as well as the

defendants’ challenges to the sufficiency of the evidence as to each of their

convictions.1

       The United States Coast Guard cutter “Bear” was patrolling waters off the

coast of Colombia and Panama—an area where drug trafficking is known to

occur—searching for vessels that might be smuggling drugs. Around midnight,

       1
          Because the defendants challenge the sufficiency of the evidence against them, we
recite the facts relevant to their convictions in the light most favorable to the jury’s verdict. See
United States v. Haile, 685 F.3d 1211, 1219 (11th Cir. 2012).

                                                  3
                  Case: 15-15360         Date Filed: 08/01/2017        Page: 4 of 37


crew member Petty Officer Turner Adair noticed that the Bear’s radar was picking

up a vessel approximately six to eight nautical miles away. The vessel was

heading north-northwest away from Colon, Panama at eight to ten knots. As the

Bear approached the vessel, Adair used a forward-looking infrared system (FLIR)

to view it. The FLIR system could capture images of body heat miles away.

Objects that were body temperature or warmer appeared as black, while objects

cooler than body temperature appeared as white. Through the FLIR, Adair could

see that the vessel was a fishing boat containing a driver and four other

individuals.2 When the Bear’s crew hailed the vessel on the radio, Adair observed

that the four individuals who were not driving the vessel began to move about in a

“worried manner.” Trial Tr. 9/8/2015, Doc. 118 at 189-90, 201.3 The four

individuals began to place objects, each measuring approximately one foot high by

three feet long, into a fishing net.

       As the four men on the vessel gathered the objects, the vessel increased its

speed to 12 to 14 knots and began zig zagging from left to right for no apparent

reason. Adair testified that such maneuvers were dangerous given that the waves

and swells that night were between six and eight feet. After the four men finished

       2
        Although Adair recorded everything picked up by the FLIR that evening, recordings
approximately 85 minutes in length, most of the footage was lost. All that remained was a 12
minute video—a highlight reel of sorts that Adair produced to send to higher command. The 12
minute video was played at trial.
       3
           Citations to “Doc.” refer to docket entries in the district court record in this case.

                                                    4
               Case: 15-15360     Date Filed: 08/01/2017    Page: 5 of 37


placing at least ten bale-like objects into the fishing net, they tied the net up and

threw it into the sea. Noticing that it took all four men to lift the net, Adair

estimated (based on bales he had handled) that each bale weighed 65 to 75 pounds.

After dumping the first net overboard, the four men loaded five more bales into

another fishing net then threw that net overboard as well. The vessel changed

direction, then heading south, and the four men dumped a third net full of bales.

       Meanwhile, on board the Bear, Petty Officer Stephen Fleming and his team

prepared to pursue the vessel. Fleming’s team gave chase in a rigid hull inflatable

boat, activating blue law enforcement lights and giving orders to stop in both

English and Spanish via both a loudhailer and the radio tuned to Channel 16. The

vessel failed to stop or slow down; instead it continued to change direction

erratically at full speed. Only when Fleming’s craft pulled within a few feet of the

vessel did it finally stop.

       Fleming observed that the vessel was a 34-foot fishing boat called the

Rasputin and that it was flying an American flag. After Fleming and his team

boarded the Rasputin, defendant Williams identified himself as the ship’s master.

He explained that the ship was a U.S. vessel and that he and the four other men

aboard were Colombian nationals. According to Williams, the Rasputin had come

from Colombia and was headed to Colon, Panama. But when the Rasputin was

spotted, it was headed north-northwest away from Colon.


                                           5
              Case: 15-15360    Date Filed: 08/01/2017    Page: 6 of 37


      Fleming discovered that the Rasputin’s radio was turned to Channel 16—the

channel that the Coast Guard had been using to attempt to communicate with the

vessel—and the volume was turned all the way up. Fleming observed two empty

fuel drums aboard the vessel and four empty 40-gallon gas containers. He

recognized the strong smell of gasoline, noting that the fish hold had more than an

inch of gasoline covering the floor. The Rasputin did not run on gasoline,

however; it ran on diesel. The presence of gasoline suggested to the officers that it

was being used as a masking agent to alter the chemical composition of contraband

residue. And despite the fact that the Rasputin was registered in Florida as a

commercial fishing vessel, there was no fishing gear, bait, ice, or fish aboard.

Fleming and his crew seized three Global Positioning Systems (GPS) from the

Rasputin and one $20 bill each from Williams and Cardoza. The officers also

seized from the vessel a “zarpe”—a Colombian document including the names of

the defendants and their ports of call. The zarpe listed Colon, Panama as the

Rasputin’s next port of call. The zarpe was admitted into evidence at trial over the

defendants’ objection that it was hearsay and unauthenticated.

      No quantity of drugs was found aboard the Rasputin, nor were any of the

jettisoned packages recovered, as they apparently sank. In an attempt to detect the

presence of contraband aboard the vessel, Fleming’s boarding team used an

IonScan machine. IonScan technology is designed to detect trace amounts of illicit


                                          6
              Case: 15-15360    Date Filed: 08/01/2017    Page: 7 of 37


materials—often amounts so small as to be imperceptible to the human eye.

Samples, or “swipes,” are taken of areas and objects thought to contain contraband.

The samples are then run through the IonScan machine, which measures the

amount of time it takes for ions from vaporized molecules to drift from one side of

a tube into a collector. Because every substance has a unique, predictable drift

time, the machine can identify a substance on a sample based on the amount of

time it takes for the vaporized molecules to drift into the collector. Fleming

collected 34 IonScan swipes aboard the Rasputin.

      To protect against contamination and to ensure the boarding team introduced

no contraband onto the Rasputin, the officers who boarded had their gear swiped

for testing prior to boarding. Aboard the Rasputin, Fleming conducted IonScan

swipes by putting on rubber gloves from sealed boxes and using small circular

pads (also from sealed boxes) to swipe various surface areas of the Rasputin and its

crew. Another member of Fleming’s team kept a log of each swipe, assigning a

number and description to each swipe. After each swipe, Fleming removed his

gloves and placed them into a sealed bag, which was identified with a number

corresponding to the number logged for each swipe. The sealed bags containing

the IonScan pads were transported back to the Bear for analysis.

      Petty Officer Richard Caruso was the IonScan operator aboard the Bear.

Caruso had attended a three-day training course where he learned how the IonScan


                                          7
              Case: 15-15360      Date Filed: 08/01/2017    Page: 8 of 37


machine worked and how to maintain the machine, calibrate it properly, run swipes

through it, and read the results of its analysis. Caruso testified at trial that he had

operated the machine more than five times in training and at least eight to ten times

since, and that no scientific degree was required to operate it. The Bear’s IonScan

machine underwent a weekly preventative maintenance check and a daily parts

check, and it was located in a secure area with limited access. While the Coast

Guard pursued the Rasputin, Caruso turned on the IonScan machine and calibrated

it, determining that it was operating correctly. He then swiped himself, the

machine, and the area around the machine to ensure there was no contamination.

      Caruso received the swipes Fleming had taken aboard the Rasputin. Of the

34 swipes, 13 tested positive for cocaine. After each positive hit, Caruso ran two

blank swipes through the machine to clear it, again to prevent contamination. The

IonScan analysis detected positive hits for cocaine in the Rasputin’s fish hold,

marine toilet, and sink, as well as on seat cushions and on a knife. The IonScan

also revealed cocaine on the person of each occupant of the Rasputin except

defendant Taylor. By contrast, the IonScan tests conducted on the Rasputin’s

fantail—the area of the ship from which the bales were jettisoned—were negative.

      At trial, the government called Senior Chief Petty Officer Gustavo Tirado as

its expert witness on IonScan technology. Tirado explained that he had trained as

an IonScan machine operator and that he had operated IonScan machines hundreds


                                            8
              Case: 15-15360     Date Filed: 08/01/2017    Page: 9 of 37


of times, running thousands of swipes. From 2006 to 2011 and from 2013 on,

Tirado was an IonScan machine instructor, teaching others on hundreds of

occasions how to use IonScan machines. Tirado was initially trained to operate

IonScan machines at a four-day seminar in 1999, where he was taught both how to

operate the machine and to interpret its results. In 2006, when Tirado first became

an IonScan instructor, he participated in more in-depth training, where he learned

in greater detail how to interpret the results of IonScan testing. He attended

additional training almost every year from 2006 to 2015. The district court

permitted him to testify as an expert on the IonScan process and the meaning of the

results of IonScan testing, after a hearing to assess the admissibility of expert

testimony under Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

Tirado explained at trial the scientific process used by the IonScan machine,

including how it measures drift time. He noted that to avoid false positive results,

the IonScan machine was programmed to identify the presence of cocaine only

where certain other parameters were met. He further explained that when an

IonScan machine yields a positive result, it will produce values for three

variables—delta, maximum amplitude, and number of segments—that indicate

whether the sample had a high or low concentration of a particular substance.

Tirado applied those variables to Caruso’s IonScan results, explaining that some of

the positive hits showed greater concentrations of cocaine than others. He further


                                           9
             Case: 15-15360        Date Filed: 08/01/2017   Page: 10 of 37


testified that according to the operator’s manual the IonScan machine reported

false positives of less than 1%.

      Tirado was unable to tell from the IonScan results that any particular

quantity of cocaine was ever aboard the Rasputin, however. He was also unable to

say whether the positive samples resulted from direct contact with cocaine or

indirect contact from traces of cocaine brought aboard the ship by a person or

object that had had direct contact with cocaine. Nor did he say how long the

cocaine traces detected by the IonScan machine had been aboard the Rasputin.

      On cross examination, Tirado testified that Caruso deviated from standard

Coast Guard protocol in conducting the IonScan testing in two ways. First,

although Caruso properly ran two blanks through the machine in between positive

results, he violated protocol by failing to note whether the blanks indicated for an

illicit substance. It is unclear, therefore, from Caruso’s log alone whether two

blanks were run, and if so, whether the blanks indicated the presence of cocaine.

Second, Tirado testified that Fleming violated protocol by wearing only one glove

on one hand when conducting swipes, when Coast Guard protocol required gloves

on both hands and multiple layers of gloves on the swiping hand.

      Adair testified at trial that the jettisoned objects he saw on the FLIR

resembled cocaine bales he had seen in prior drug interdictions. Other Coast

Guard officers gave similar testimony, including Caruso, Fleming, and Petty


                                            10
               Case: 15-15360       Date Filed: 08/01/2017      Page: 11 of 37


Officer William Coffey. The defense’s objections—and the district court’s

handling of those objections—were inconsistent. The defense strenuously objected

to Fleming’s comparison between cocaine bales from prior drug interdictions on

the grounds that such testimony was speculative, irrelevant, prejudicial, and

unnoticed expert testimony, but let Adair4 and Caruso 5 give similar testimony

largely without objection. The district court sustained an objection to Coffey’s

testimony that the bales seen on the FLIR looked like bales found during previous

cocaine interdictions.

       Although several Coast Guard witnesses testified that the objects seen on the

FLIR appeared similar in shape and size to cocaine bales from previous

interdictions, they also testified that the size and shape were consistent with

everyday objects. For example, when Adair was asked whether a “bale” was

different from a package, he answered no and explained that a “bale” could be “the

same size [and] same weight” as a package. Trial Tr. 9/8/2015, Doc. 118 at 230.

Fleming explained that a bale is “slightly larger than a file box” and is “similar to


       4
         The defense failed to object to Adair’s testimony that the FLIR appeared to show bales,
which “usually contain[] cocaine.” Trial Tr. 9/8/2015, Doc. 118 at 190. The defense
subsequently lodged a speculation objection—which the court overruled—to Adair’s testimony
that similar looking bales from previous interdictions contained cocaine.
       5
          Although the defense failed to object when Caruso compared the packages seen on the
FLIR to bales from previous cocaine interdictions, the district court sustained the defense’s
objection when Caruso was asked what he thought was in the jettisoned packages, on the ground
that the question called for speculation.

                                               11
             Case: 15-15360      Date Filed: 08/01/2017    Page: 12 of 37


your suitcase or your briefcase.” Trial Tr. 9/9/2015, Doc. 119 at 110. Coffey

testified that a bale is approximately the size of a burlap sack or a briefcase.

      The jury returned a guilty verdict as to all charges against all defendants.

Each defendant was sentenced to 10 years’ imprisonment on each drug conviction.

Williams was sentenced to 5 years’ imprisonment, to be served concurrently, on

the failure-to-heave-to conviction, as were the remaining defendants for their

aiding and abetting failure-to-heave-to convictions. The defendants timely

appealed.

                           II.    LEGAL STANDARDS

      “We review evidentiary rulings for an abuse of discretion.” United States v.

Henderson, 409 F.3d 1293, 1297 (11th Cir. 2005). Basing an evidentiary ruling on

a legal error constitutes an abuse of discretion per se. Id.

      We “review de novo the sufficiency of the evidence supporting a criminal

conviction.” United States v. Walker, 490 F.3d 1282, 1296 (11th Cir. 2007). In

doing so, we consider the evidence in the light most favorable to the jury’s verdict,

here drawing all reasonable inferences and making all credibility choices in the

government’s favor. United States v. Haile, 685 F.3d 1211, 1219 (11th Cir. 2012).

“We will reverse a conviction based on insufficient evidence only if no reasonable

trier of fact could have found guilt beyond a reasonable doubt.” Walker, 490 F.3d

at 1296 (internal quotation marks omitted).


                                          12
               Case: 15-15360       Date Filed: 08/01/2017      Page: 13 of 37


                                   III.    DISCUSSION

       On appeal, the defendants argue that the district court erred in admitting

several key pieces of evidence, including Tirado’s expert testimony concerning the

IonScan results, the testimony of several Coast Guard witnesses that the jettisoned

objects they saw on the FLIR resembled cocaine bales from prior drug

interdictions, and the zarpe. They also challenge the sufficiency of the evidence as

to each conviction. We address each argument in turn. 6

A.     Evidentiary Issues

       The defendants argue that the district court abused its discretion in admitting

three key pieces of evidence over their objections. First, they assert that the district

court improperly admitted Tirado’s testimony, challenging his qualifications as

well as his testimony’s relevance. Second, the defendants argue that the district

court should have precluded—as expert testimony for which proper notice was not

given—the statements of several Coast Guard witnesses that the objects they saw

on the FLIR were similar in shape and size to cocaine bales from previous

interdictions. Third, the defendants posit that the zarpe should have been excluded

because it was unauthenticated and contained hearsay. Each of these arguments

lacks merit.


       6
        On appeal, each defendant raises different issues, but each also adopts the arguments
made by the others. We therefore treat each argument as though it were raised by all defendants.

                                               13
             Case: 15-15360      Date Filed: 08/01/2017    Page: 14 of 37


      1.     IonScan Evidence

      The defendants lodge a number of attacks on Tirado’s testimony introducing

the results of the IonScan testing conducted on swipes taken from the Rasputin.

The defendants challenge Tirado’s qualifications to interpret IonScan test results,

the relevance of his opinions to the issues in this case, and whether the nature of

his testimony was overly prejudicial. We reject these arguments.

      Federal Rule of Evidence 702, which governs expert testimony, permits a

“witness who is qualified as an expert by knowledge, skill, experience, training, or

education” to give an opinion or otherwise testify if “the expert’s scientific,

technical, or other specialized knowledge will help the trier of fact to understand

the evidence or to determine a fact in issue,” “the testimony is based on sufficient

facts or data . . . [and] is the product of reliable principles and methods,” and “the

expert has reliably applied the principles and methods to the facts of the case.”

Fed R. Evid. 702.

      No one disputes that Tirado delivered expert testimony, the admissibility of

which is governed by Rule 702. In Daubert, the Supreme Court defined the

contours of a proper Rule 702 inquiry, explaining that Rule 702’s requirement that

expert testimony “assist the trier of fact to understand the evidence or to determine

a fact in issue . . . goes primarily to relevance.” 509 U.S. at 591 (internal quotation

marks omitted). Indeed, expert testimony unrelated to the issues in the case does


                                          14
                 Case: 15-15360   Date Filed: 08/01/2017   Page: 15 of 37


not assist the trier of fact. Id. This requirement “has been aptly described . . . as

one of ‘fit.’” Id. In essence, “Rule 702’s helpfulness standard requires a valid

scientific connection to the pertinent inquiry as a precondition to admissibility.”

Id. at 591-92 (internal quotation marks omitted).

      Moreover, the proponent of expert testimony bears the burden of

demonstrating the expert’s qualifications and competence to give his proposed

testimony. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (en

banc). Experts may be qualified by scientific training, education, or experience in

the relevant field; they need not be formally educated to qualify as experts. Id. at

1260-61. But even if an expert is qualified, and his testimony is relevant and

methodologically sound, Federal Rule of Evidence 403 permits the exclusion of all

testimony—expert or otherwise—if “its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Evid. 403; see also Daubert, 509 U.S. at 595. Under this

framework, we evaluate the district court’s admission of Tirado’s testimony.

            i.        Tirado’s Qualifications and Reliability

      The defendants lodge a narrow challenge to Tirado’s qualifications.

Conceding that Tirado is qualified as an expert in the operation of IonScan

machines, they challenge his qualifications to interpret IonScan test results.


                                           15
               Case: 15-15360        Date Filed: 08/01/2017       Page: 16 of 37


Importantly, the defendants concede that IonScan technology is, in general, a

reliable tool for identifying the presence of narcotics—and cocaine specifically—in

a given location. 7 They argue only that, assuming IonScan technology generally is

reliable, Tirado was unqualified to testify to whether the IonScan results Caruso

generated indicated that traces of cocaine were present in certain areas of the

Rasputin. We find no merit in their argument.

       Tirado was qualified by his training and experience to testify to the results of

the IonScan testing aboard the Rasputin. See Frazier, 387 F.3d at 1260-61 (noting

than an expert may be qualified by training or experience). At the Daubert

hearing, Tirado testified that he was first trained on IonScan technology by the

machine’s manufacturer in 1999, which included instruction on how to interpret

IonScan test results. At trial, Tirado elaborated that he was trained to interpret the

variables generated by an IonScan test, including “maximum amplitude, delta,

[and] number of segments.” Trial Tr. 9/10/2015, Doc. 121 at 109. That training

was reinforced in annual courses from 2006 to 2015, including more in-depth


       7
          After the Daubert hearing, the district court asked the defendants if they challenged the
reliability of IonScan technology in general. Counsel for defendant Cardoza responded, “in light
of Your Honor’s ruling, we think that it would also go to weight, not the admissibility” of the
IonScan evidence. Hearing Tr. 8/21/2015, Doc. 63 at 43. No other defendant lodged a challenge
to the general reliability of IonScan technology in the district court. So, to the extent the
defendants argue that the district court should have rejected Tirado’s testimony because he was
unqualified to assess the general reliability of IonScan technology, they failed to preserve that
argument for appeal. See Goulah v. Ford Motor Co., 118 F.3d 1478, 1483 (11th Cir. 1997) (“An
objection on one ground will not preserve an error for appeal on other grounds.”).

                                                16
                Case: 15-15360   Date Filed: 08/01/2017    Page: 17 of 37


training on “how to interpret the results of the machine” when he first became a

certified IonScan instructor. Id. at 106. Tirado also testified at trial that between

1999 and 2015, he operated an IonScan machine hundreds of times as part of Coast

Guard drug interdictions. In short, ample testimony supported the district court’s

conclusion that Tirado was qualified as an expert in the interpretation of IonScan

test results.

       In challenging Tirado’s qualifications, the defendants argue that he has no

background in science, that his work in the field has never been peer reviewed, and

that he was unfamiliar with literature assessing the general reliability of IonScan

testing. These concerns fail to establish that the district court abused its discretion

in admitting the testimony.

       First, the defendants identify no specific opinions that were beyond the

scope of Tirado’s expertise, instead vaguely referring to his “scientific opinions.”

At trial, Tirado’s opinions essentially concerned compliance with Coast Guard

procedure and the meaning of the IonScan machine’s outputs. For example, he

explained whether and why the IonScan’s outputs for the samples taken aboard the

Rasputin—delta, maximum amplitude, and number of segments—indicated a

relatively low or high concentration of cocaine in that particular sample. The

defendants never explain how any gaps in Tirado’s training or experience should




                                           17
             Case: 15-15360      Date Filed: 08/01/2017    Page: 18 of 37


have precluded him from delivering these opinions. On the contrary, the opinions

he delivered fell squarely within his training and experience.

      Second, a witness need not have formal education as a scientist if his other

training and experience otherwise qualifies him to testify as an expert. See

Frazier, 387 F.3d at 1260-61; see also United States v. Holt, 777 F.3d 1234, 1265

(11th Cir. 2015) (noting that an expert was qualified based on “her extensive

involvement in this particular investigation . . . as well as her training, experience

in previous wiretaps, and general investigative experience during her six years as a

DEA Agent”). Tirado unquestionably had such training and experience.

      Third, that Tirado was unfamiliar with literature assessing the general

reliability of IonScan technology does not matter because the defendants explicitly

declined to challenge in the district court Tirado’s opinions on the machine’s

reliability. See supra note 7.

      The district court acted within its discretion in determining that, given

Tirado’s extensive training and experience, any quarrels with his qualifications

were fodder for cross examination rather than reason to exclude his testimony

altogether. “[The] district court’s gatekeeper role under Daubert is not intended to

supplant the adversary system or the role of the jury.” Quiet Tech. DC-8, Inc. v.

Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003) (internal quotation

marks omitted). “Quite the contrary, vigorous cross-examination, presentation of


                                          18
                  Case: 15-15360    Date Filed: 08/01/2017       Page: 19 of 37


contrary evidence, and careful instruction on the burden of proof are the traditional

and appropriate means of attacking shaky but admissible evidence.” Id. (internal

quotation marks omitted). Although Tirado’s qualifications may have been

imperfect, the district court did not err in finding that any defects were slight

enough that the defendants could explore them on cross examination. The district

court did not abuse its discretion in finding Tirado qualified as an expert on the

interpretation of IonScan testing.8

            ii.        Daubert “Fit” and Rule 403

       The defendants next argue that Tirado’s testimony does not “fit” for Daubert

purposes and has insufficient probative value for Rule 403 purposes because it

leaves several questions unanswered: for example, Tirado failed to address the

quantity of cocaine aboard the Rasputin or how recently cocaine was present, and

he was unable to account for a number of purported inconsistencies in the

government’s theory of the case. We disagree that these gaps required the district

court to exclude Tirado’s testimony. To be admissible, expert testimony need not

answer every question. See id. at 1348 (affirming district court’s admission of


       8
         The defendants also argue that Tirado failed to explain how his training and experience
informed his opinions in this case. This argument is belied by the record, which reveals that
Tirado provided a robust explanation of how the interpretive tools he learned in training and
employed in practice over the past 17 years enabled him to form his opinions in this case. He
discussed at length the meaning of the IonScan’s outputs—part of his training in the
interpretation of IonScan results—and applied those concepts to the facts of this case. We
therefore reject the defendants’ argument.

                                               19
             Case: 15-15360     Date Filed: 08/01/2017    Page: 20 of 37


expert testimony over a Daubert “fit” challenge where the testimony related to one,

but not another, of the issues before the court). Indeed, at its core, the Daubert

“fit” question is one of relevance, 509 U.S. at 591, and the positive IonScan tests

have some “tendency” to make it “more . . . probable” that the jettisoned packages

contained cocaine “than it would be without the [IonScan evidence].” Fed. R.

Evid. 401 (defining relevant testimony). Tirado’s testimony was helpful to the jury

because the singular presence of traces of cocaine aboard the Rasputin made it

more likely that the jettisoned packages contained cocaine. We cannot say that the

testimony wholly lacked relevance—such that the district court abused its

discretion in admitting it—simply because the IonScan evidence was imperfect or

could not definitively answer every question concerning the presence of cocaine

aboard the Rasputin.

      Nor can we say that the district court abused its discretion by admitting the

IonScan evidence over the defendants’ objection that it was unduly prejudicial.

Federal Rule of Evidence 403 requires a showing that the prejudicial effect of

relevant evidence substantially outweighs its probative value. Expert testimony

creates a unique risk of prejudice as it “may be assigned talismanic significance in

the eyes of lay jurors.” Frazier, 387 F.3d at 1263. Here, though, the district court

properly found that the IonScan evidence had probative value. And the

defendant’s explanation for why Tirado’s testimony was prejudicial—it failed to


                                          20
               Case: 15-15360       Date Filed: 08/01/2017        Page: 21 of 37


address time period or quantity, and it could have misled the jury into believing

that the tests definitively proved that the jettisoned packages contained cocaine—

easily could have been mitigated by thorough cross examination. See Quiet Tech.,
326 F.3d at 1341 (noting that “vigorous cross-examination” is a traditional tool for

attacking weak, but admissible evidence). Recognizing that expert testimony

poses a unique risk of prejudice, we cannot say that the risk of prejudice here so

substantially outweighed the IonScan evidence’s probative value as to require the

district court to exclude it. 9

       2.      Lay Opinion Testimony

       Next, the defendants argue that the district court abused its discretion in

admitting the testimony of Adair, Caruso, Coffey, and Fleming that the jettisoned

objects they saw through the FLIR resembled cocaine bales found in previous drug

interdictions. The defendants contend that the testimony was expert testimony that

was improperly admitted because it failed to comply with Federal Rule of

Evidence 702. We disagree.

       Under Federal Rule of Evidence 701, lay witnesses are permitted to give

opinions so long as they are “rationally based on the witness’s perception,”


       9
         In his reply brief, defendant Cardoza argues for the first time that Tirado’s testimony
should have been excluded because Tirado admitted that two Coast Guard officials involved in
the IonScan testing deviated from Coast Guard procedures. Because Cardoza advances this
argument only on reply, we decline to address it. See Big Top Koolers, Inc. v. Circus-Man
Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008).

                                                21
             Case: 15-15360     Date Filed: 08/01/2017    Page: 22 of 37


“helpful to clearly understanding the witness’s testimony or to determining a fact

in issue,” and “not based on scientific, technical, or other specialized knowledge

within the scope of Rule 702.” Fed. R. Evid. 701. The central question here is

whether the Coast Guard witnesses’ testimony was based on “scientific, technical,

or other specialized knowledge,” such that it was governed by Rule 702’s expert

testimony requirements rather than Rule 701’s lay opinion standard. The district

court acted within its discretion in admitting the testimony as lay opinion.

      A witness is permitted to deliver a lay opinion testimony based on his

professional experiences as long as the testimony is “rationally based on” those

experiences, rather than on scientific or technical knowledge. United States v.

Toll, 804 F.3d 1344, 1355 (11th Cir. 2015); see also Tampa Bay Shipbuilding &

Repair Co. v. Cedar Shipping Co., 320 F.3d 1213, 1223 (11th Cir. 2003)

(affirming a district court’s admission of lay opinion testimony where witnesses

testified not using scientific or technical “knowledge subject to Rule 702,” but only

“knowledge garnered from years of experience within the field”). Here, the Coast

Guard witnesses compared the packages they saw on the FLIR to packages they

had seen in previous cocaine interdictions, an assessment of “the appearance” and

“size” of objects that required no scientific or technical knowledge. Tampa Bay

Shipbuilding, 320 F.3d at 1222 (explaining that opinion relating to “the appearance

of persons or things, . . . size, weight, [and] distance” are “prototypical examples of


                                          22
             Case: 15-15360       Date Filed: 08/01/2017   Page: 23 of 37


the type of evidence contemplated by . . . Rule 701” (alteration and internal

quotation marks omitted)).

      The defendants rely on United States v. Jayyousi, 657 F.3d 1085 (11th Cir.

2011), to argue that opinions based on prior law enforcement investigations

necessarily are expert opinions governed by Rule 702. But Jayyousi does not

support their position. In Jayyousi, we affirmed a district court’s decision

admitting a law enforcement agent’s testimony that interpreted code language used

by the defendant and his co-conspirators. We held that the agent’s testimony was

lay opinion because “[h]e limited his testimony to what he learned during this

particular investigation, and he testified that he interpreted code words based on

their context.” Id. at 1103-04.

      Nothing in Jayyousi indicates that the lay opinion of a law enforcement

official automatically becomes an expert opinion simply because it involves

knowledge that preexisted the investigation in the present case. The code language

testimony at issue in Jayyousi would have required “scientific, technical, or other

specialized knowledge” had the witness been speaking generally from prior

experiences or training instead of using her knowledge of the code language used

by the conspirators during the investigation of that very case. See id. at 1120 n.3

(“[T]his Circuit generally require[s] a law enforcement officer’s testimony about

the modus operandi of drug smugglers and the meaning of coded language in


                                           23
               Case: 15-15360        Date Filed: 08/01/2017       Page: 24 of 37


conversations to qualify as expert and not lay opinion when derived from their

years of experience.”). The court concluded that an officer’s investigation can

provide sufficient foundation for an opinion that would otherwise require technical

expertise. It never addressed the central question here, which is whether the

opinions delivered by the Coast Guard witnesses were of the kind that ever require

expert testimony.

       They were not. The Coast Guard witnesses’ assessments were well within

the ken of the average layperson; they simply compared the size and shape of the

objects they saw on the FLIR to bales they had seen previously in cocaine arrests.

Because the Coast Guard witnesses’ opinions were not based on any scientific or

technical knowledge, but instead on their rationally based perceptions of the size

and shape of objects, the district court acted within its discretion in admitting the

testimony under Rule 701. 10 See United States v. Tinoco, 304 F.3d 1088, 1119

(11th Cir. 2002) (officer’s characterization of vessel as a “go fast” boat was




       10
          Assuming that these arguments were properly preserved for appeal, we also reject as
meritless the defendants’ arguments that the district court abused its discretion in admitting each
Coast Guard witness’s testimony over the defendants’ objections that the testimony was
speculative, irrelevant, and more prejudicial than probative. The testimony was based directly on
the witnesses’ observations and tended to demonstrate that the jettisoned packages contained
cocaine. And while the testimony may have had a prejudicial effect by linking the jettisoned
packages to cocaine bales from interdictions with which the defendants had no involvement, we
cannot say as a matter of law that such an effect improperly and substantially outweighed the
testimony’s probative value. The district court therefore committed no abuse of discretion in
admitting the Coast Guard witnesses’ testimony.

                                                24
             Case: 15-15360     Date Filed: 08/01/2017   Page: 25 of 37


permissible lay testimony under Rule 701); see also Tampa Bay Shipbuilding, 320
F.3d at 1222.

      3.     The Zarpe

      The defendants argue that the district court improperly admitted the zarpe

into evidence, asserting that it was unauthenticated and that it contained hearsay.

Both of these arguments lack merit.

      First, we easily reject the defendants’ argument that the zarpe was not

properly authenticated. Federal Rule of Evidence 901 “require[s] only enough

evidence that a jury could have reasonably concluded that a document was

authentic.” In re Int’l Mgmt. Assocs., LLC, 781 F.3d 1262, 1267 (11th Cir. 2015)

(internal quotation marks omitted). The defendants contend that the government

had to demonstrate the zarpe’s authenticity through the procedures outlined by

Federal Rule of Evidence 902(3). But Rule 902(3) is inapplicable here: it defines

the circumstances in which a foreign public document is self-authenticating, i.e.,

where a party need not provide any additional evidence to demonstrate that the

document is authentic. There is no contention here—nor was there at trial—that

the zarpe was self-authenticating. Instead, under Rule 901, “[t]he government may

authenticate a document solely through the use of circumstantial evidence,

including the document’s own distinctive characteristics and the circumstances




                                         25
             Case: 15-15360      Date Filed: 08/01/2017    Page: 26 of 37


surrounding its discovery.” United States v. Smith, 918 F.2d 1501, 1510 (11th Cir.

1990).

      Here, the government introduced evidence indicating that the zarpe was

authentic: Fleming testified that it contained the precise information typically

found on a zarpe and that it was found aboard the Rasputin. This showing sufficed

to satisfy Rule 901. See Int’l Mgmt. Assocs., 781 F.3d at 1267 (upholding a

bankruptcy court’s decision that a document was authentic where a witness

“testified that all of the underlying documents were found at [the debtor’s] offices

and that the information in those documents substantially matched the records kept

by the financial institutions and clients with which [the debtor] had transacted”).

      Second, the zarpe was not hearsay because it was not offered “to prove the

truth of the matter asserted” in it. Fed. R. Evid. 801(c)(2). At trial, the

government explained that it intended to use the zarpe to demonstrate that when

the Coast Guard approached Rasputin, it was heading away from its purported

destination. The zarpe indicated—and Williams told the boarding team—that the

Rasputin’s next port of call was Colon, Panama, but when the Coast Guard

encountered the Rasputin, it was traveling away from Colon. The zarpe was

admitted not to show that Colon was actually the Rasputin’s next port of call, but

rather to demonstrate that the document, and Williams’s story, was a ruse. When a

statement is entered into evidence to show its falsity, the statement is not hearsay.


                                          26
              Case: 15-15360       Date Filed: 08/01/2017   Page: 27 of 37


See United States v. Costa, 31 F.3d 1073, 1080 (11th Cir. 1994) (explaining that a

statement is not hearsay where “[t]he government offered the statement not for its

truth . . . but rather to show its falsity”).

B.     Sufficiency of the Evidence: Drug Convictions

       All the defendants argue that their convictions for conspiracy to distribute

and possession with intent to distribute five kilograms or more of a substance

containing cocaine should be reversed because the government’s evidence was

insufficient to establish that the contraband jettisoned from the Rasputin was

cocaine. Admittedly, this case is an unusual one—no visible amount of drugs was

found on board the Rasputin and no drugs were recovered from the sea. Even so,

we find sufficient evidence to support the drug conspiracy convictions.

       We must affirm the district court if the evidence and any reasonable

inferences from that evidence—taken in the light most favorable to the

government—would permit a reasonable jury to find guilt beyond a reasonable

doubt. United States v. Harrell, 737 F.2d 971, 979 (11th Cir. 1984). We do not

ask whether we believe that the evidence established guilt beyond a reasonable

doubt; the “relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 319 (1979). We consider the evidence “with all inferences and


                                                27
             Case: 15-15360      Date Filed: 08/01/2017   Page: 28 of 37


credibility choices drawn in the government’s favor,” and we “are bound by the

jury’s credibility choices, and by its rejection of the inferences raised by the

defendant[s].” United States v. Broughton, 689 F.3d 1260, 1276-77 (11th Cir.

2012) (citation omitted). Importantly, the “evidence need not exclude every

reasonable hypothesis of innocence or be wholly inconsistent with every

conclusion except that of guilt.” Harrell, 737 F.2d at 979; see also Holland v.

United States, 348 U.S. 121, 139-40 (1954) (rejecting the argument that, where the

government’s evidence is circumstantial, “it must be such as to exclude every

reasonable hypothesis other than that of guilt”).

      “To establish a conspiracy, the government must prove beyond a reasonable

doubt that two or more persons entered into an unlawful agreement to commit an

offense, that the defendant knew of the agreement, and that he voluntarily became

a part of the conspiracy.” United States v. Cruickshank, 837 F.3d 1182, 1188 (11th

Cir. 2016). “In order to convict a defendant for possession with intent to distribute

a controlled substance, the government must prove knowing possession and an

intent to distribute.” Id. at 1189 (internal quotation marks omitted). To convict a

defendant for conspiracy to possess with intent to distribute a controlled substance

or possession with intent to distribute a controlled substance, “the identity of [the

drug] must be established beyond a reasonable doubt.” United States v. Sanchez,

722 F.2d 1501, 1506 (11th Cir. 1984).


                                          28
             Case: 15-15360     Date Filed: 08/01/2017   Page: 29 of 37


      The government may establish the identity of a drug using circumstantial

evidence. United States v. Clavis, 956 F.2d 1079, 1088 (11th Cir. 1992).

Generally, “identification of a controlled substance can be established by such

circumstantial evidence as lay experience based on familiarity through prior use,

trading, or law enforcement; a high sales price; on-the-scene remarks by a

conspirator identifying the substance as a drug; and behavior characteristic of sales

and use, such as testing, weighing, cutting and peculiar ingestion.” United States

v. Baggett, 954 F.2d 674, 677 (11th Cir. 1992) (internal quotation marks omitted).

We have previously held that “[t]he uncorroborated testimony of a person who

observed [the] defendant in possession of a controlled substance is sufficient if the

person is familiar with the substance at issue.” United States v. Zielie, 734 F.2d
1447, 1456 (11th Cir. 1984), abrogated on other grounds by Bourjaily v. United

States, 483 U.S. 171, 177-79 (1987).

      At trial, the government presented evidence more than sufficient to

demonstrate that the defendants jettisoned contraband of some kind. The

defendants were traveling at night, in rough waters, along a known drug trafficking

route. When the Coast Guard encountered the Rasputin, the vessel was going in

the opposite direction from where Williams initially stated it was headed and what

was indicated on the vessel’s manifesto (the zarpe). The defendants had no fish,

bait, ice, or fishing equipment on board a registered fishing vessel, and the area


                                          29
             Case: 15-15360     Date Filed: 08/01/2017   Page: 30 of 37


where the Rasputin was found is not known for fishing. Several Coast Guard

witnesses testified that as the Bear pursued the Rasputin, they saw through the

FLIR that the Rasputin’s crew began to gather packages and throw them

overboard. Coast Guard officers found gasoline—a known masking agent—on

board the diesel-fueled vessel, including several near-empty 40-gallon gasoline

containers and nearly an inch and a half of gasoline in the fish hold. In addition to

these suspicious circumstances, the FLIR images showed that once the cutter

attempted to hail the vessel, the Rasputin sped up and moved erratically for no

discernible reason. Collectively, these circumstances provided compelling

evidence that the Rasputin contained contraband that the defendants jettisoned as

the Bear approached.

      As for the identity of the contraband—the difficult issue in this case—four

Coast Guard officers testified that they had made prior drug interdictions in that

same area off the coast of Panama and that only cocaine was recovered on those

occasions. Three Coast Guard witnesses also testified to the size and shape of the

packages they saw (through the FLIR) being jettisoned by the defendants, and they

compared those packages to cocaine bales they had personally recovered and

handled during these past interdictions.

      Tirado testified that the IonScan samples from the Rasputin and the

defendants resulted in 13 hits positive for cocaine and no hits positive for any other


                                           30
               Case: 15-15360       Date Filed: 08/01/2017       Page: 31 of 37


drugs—even though the IonScan machine could detect up to 40 substances. 11

These included positive hits on the person of four of the five defendants. Tirado

also explained that certain swipe results indicated high concentrations of cocaine.

Certainly, Tirado’s testimony concerning the IonScan results had imperfections.

For example, defendant Taylor—one of the defendants alleged to have jettisoned

packages off the back of the Rasputin—did not test positive for cocaine when

swiped. And the back of the vessel, where the jettisoning occurred, did not test

positive either. But the record contained an explanation for this, which we must

accept in drawing all inferences in favor of the jury’s verdict: several Coast Guard

officers testified as to the rough conditions of the sea that night, including constant

sea spray washing over the Rasputin. Fleming explained that it was difficult to

swipe the back of the vessel because the swipes kept getting wet and deteriorating.

Fleming and Tirado both testified that certain conditions aboard the Rasputin—

including saltwater, wind, humidity, and gasoline—could erode the presence of

cocaine and interfere with the successful sampling of an area.

       Although the defendants theorize that the cocaine traces could have come

aboard the Rasputin via contact with currency, the rigid hull boat, the boarding

       11
           The record reflects that the IonScan machine used aboard the Rasputin was optimized
for cocaine, heroin, and methamphetamine. Although the defense’s IonScan expert appeared to
suggest that the machine would have to be specifically programmed to detect a substance besides
cocaine, heroin, or methamphetamine, viewing the evidence in the light most favorable to the
verdict, the jury could find that the IonScan machine was able to detect other substances, such as
different drugs or explosives.

                                               31
             Case: 15-15360     Date Filed: 08/01/2017    Page: 32 of 37


team, a personal amount of cocaine carried by one of the crew members, or

cocaine that pre-dated the defendants’ involvement with the ship, the record

contained little to no evidence supporting these propositions. Indeed, the record

explicitly contradicted some of these hypotheses—for example, the team that

boarded the Rasputin was swiped prior boarding and tested negative for cocaine,

while the rigid hull boat was brand new and had never been used in a drug

interdiction before. Even to the extent the defendants’ hypotheses were supported

by some modicum of evidence, the jury was not required to return a verdict of

acquittal. See Harrell, 737 F.2d at 979 (noting that the evidence need not disprove

“every reasonable hypothesis of innocence” to permit a guilty verdict). The jury

was free to “choose between or among the reasonable conclusions to be drawn

from the evidence presented at trial.” United States v. Molina, 443 F.3d 824, 828

(11th Cir. 2006).

      We conclude that sufficient evidence supported the jury’s determination that

the jettisoned packages contained cocaine. We recognize that this case is like no

other in this circuit in that there was no witness who identified the jettisoned

contraband as cocaine, nor was any cocaine recovered. While no single piece of

evidence in this case, on its own, sufficed to permit a reasonable jury to conclude

that the jettisoned packages contained cocaine, that is not the relevant question.

Instead, the question is whether all of the evidence presented by the government,


                                          32
             Case: 15-15360     Date Filed: 08/01/2017   Page: 33 of 37


taken together, permitted any reasonable jury to arrive at that conclusion. See, e.g.,

United States v. Waymer, 55 F.3d 564, 571 (11th Cir. 1995); United States v.

Draine, 811 F.2d 1419, 1421 (11th Cir. 1987); see also United States v. Vergara,

687 F.2d 57, 61 (5th Cir. 1982) (“While each piece of evidence, standing alone,

may have been susceptible of innocent interpretation, we are convinced that the

jury reasonably could have concluded that the evidence, when examined in the

aggregate, sufficed to establish that Vergara was a culpable member of the

conspiracy as charged in the indictment.”). In sum, the government presented

evidence that: (1) the Coast Guard witnesses had been involved in previous drug

interdictions in the area where the Rasputin was stopped, and only cocaine had

been recovered; (2) the packages the Coast Guard witnesses saw through the FLIR

had the same size and shape as cocaine bales seized in prior drug interdictions; (3)

IonScan testing revealed traces of cocaine aboard the Rasputin, including on the

person of four of the five defendants; and (4) some of the IonScan swipes reflected

high concentrations of cocaine. The cumulative effect of this evidence was enough

to permit a reasonable jury to determine, beyond a reasonable doubt, that the

substance jettisoned from the vessel was cocaine, notwithstanding the fact that no

visible amount of cocaine was recovered by the Coast Guard. See also United

States v. Cruz-Valdez, 773 F.2d 1541, 1546-47 (11th Cir. 1985) (en banc)

(explaining that juries and courts “frequently take into account matters of common


                                         33
               Case: 15-15360        Date Filed: 08/01/2017       Page: 34 of 37


sense or general knowledge,” such as the “almost ritualistic series of precautionary

maneuvers that often characterize large controlled substance transactions”).12

C.     Sufficiency of the Evidence: Failure-to-Heave-To Convictions

       1.      Williams

       The government presented evidence sufficient to permit a reasonable fact

finder to convict Williams for failure to heave to. Under 18 U.S.C. § 2237(a)(1),

“[i]t shall be unlawful for the master, operator, or person in charge of a vessel of

the United States, or a vessel subject to the jurisdiction of the United States, to

knowingly fail to obey an order by an authorized Federal law enforcement officer

to heave to that vessel.” “Heave to” means “to cause a vessel to slow, come to a

stop, or adjust its course or speed to account for the weather conditions and sea

state to facilitate a law enforcement boarding.” 18 U.S.C. § 2237(e)(2).

       The government presented evidence that Williams was the master of the

Rasputin, the Rasputin sped up and made erratic movements after it was hailed by

the Coast Guard, and such movements were inappropriate and dangerous given the

sea conditions that night. Williams nonetheless contends that the record contains

       12
           To the extent the defendants argue that the trial evidence was insufficient to establish
that they jettisoned at least five kilograms of cocaine, we disagree. Adair testified that he
initially witnessed, through the FLIR, four men gathering ten or so bales into a net. Adair then
explained that it took all four men to throw the first net of bales overboard. Based on that
observation and the size of the bales, Adair estimated that each bale weighed between 65 and 75
pounds. Adair further testified that the four men threw overboard two additional sets of bales.
This testimony permitted a reasonable jury to conclude that the defendants jettisoned at least five
kilograms of cocaine.

                                                34
             Case: 15-15360     Date Filed: 08/01/2017   Page: 35 of 37


no evidence that he heard or saw the Coast Guard’s attempts to hail the Rasputin

with a loudhailer. Coffey testified, however, that the Rasputin was hailed through

both the loud hailer and the radio via Channel 16. Fleming testified that when he

boarded the Rasputin, the radio was tuned to Channel 16 with the volume turned

all the way up. Fleming also testified that when another officer gave the

instruction to heave to over the loudhailer, the Rasputin responded by speeding up

and beginning to move erratically. This testimony easily permits the inference that

Williams attempted to evade the Coast Guard after hearing the loudhailer and/or

the radio.

      Williams argues in the alternative that the evidence adduced at trial compels

the conclusion that it would have been unsafe for him to heave to faster than he

did. But the government presented evidence indicating the opposite: that the

Rasputin’s movements after being hailed were dangerous given the marine

conditions that night. Adair testified that after the Coast Guard hailed the

Rasputin, the vessel started “going from left to right for no apparent reason, going

through swells that a[] 24-foot [sic] vessel should not be going through.” Trial Tr.

9/8/2015, Doc. 118 at 190. Fleming testified that the Rasputin “started operating

erratically doing sudden course changes” just after the Coast Guard hailed the

vessel, suggesting that Williams’s maneuvers resulted from the presence of the

Coast Guard rather than weather or sea conditions. Trial Tr. 9/9/2015, Doc. 119 at


                                         35
             Case: 15-15360     Date Filed: 08/01/2017   Page: 36 of 37


32-33. This testimony sufficed to permit the jury to find that Williams’ erratic

movements were an attempt to evade the Coast Guard, rather than an effort to stay

safe in rough waters.

      2.     Barker, Cardoza, Duffis and Taylor

      The remaining defendants’ convictions for aiding and abetting Williams’

failure to heave to must be reversed for insufficient evidence. “To prove guilt

under a theory of aiding and abetting, the Government must prove: (1) the

substantive offense was committed by someone; (2) the defendant committed an

act which contributed to and furthered the offense; and (3) the defendant intended

to aid in its commission.” United States v. Camacho, 233 F.3d 1308, 1317 (11th

Cir. 2000). At trial, the government presented no evidence of the third element—

that Williams’s codefendants intended to aid him in failing to heave to. On appeal,

the government argues that the mere fact that the codefendants jettisoned packages

from the Rasputin indicates that they intended to aid Williams by making the

Rasputin lighter and therefore faster. But, to support its theory, the government

points to nothing other than the fact that the codefendants jettisoned the packages.

The government’s proof is especially tenuous given that the defendants had an

obvious alternative motive for their behavior—ridding the boat of contraband

before law enforcement arrived. Without more, no reasonable jury could find

beyond a reasonable doubt that Williams’s codefendants intended to help him


                                         36
             Case: 15-15360     Date Filed: 08/01/2017   Page: 37 of 37


evade the Coast Guard by jettisoning the packages. See United States v. Hamblin,

911 F.2d 551, 558 (11th Cir. 1990) (overturning a firearm conviction where the

government failed to meet its “burden of proving that [the defendant] shared the

criminal intent of his co-defendant with respect to the firearm charges”). We

therefore reverse these defendants’ convictions for aiding and abetting failure to

heave to.

                                IV.    CONCLUSION

      For the foregoing reasons, we affirm the drug convictions of all defendants.

We affirm Williams’s failure-to-heave-to conviction and reverse the remaining

defendants’ aiding and abetting failure-to-heave-to convictions. We remand for

resentencing of Barker, Cardoza, Duffis, and Taylor.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         37